Citation Nr: 0518922	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-04 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a foot disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bipolar disorder.

3.  Entitlement to service connection for psychiatric 
disability other than a bipolar disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from February 1978 to September 1982, and from May 1983 to 
May 1985.  

This case comes to the Board of Veterans Appeals (Board) on 
appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the appellant's claims of 
entitlement to service connection for a psychiatric disorder 
and a foot disorder.

(The claim of service connection for a foot disability is 
addressed in the decision below.  Other claims are addressed 
in the remand that follows.)


FINDING OF FACT

Any foot disability is not related to the veteran's active 
military service.


CONCLUSION OF LAW

The appellant does not have a foot disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant submitted a VA Form 21-526 in December 1997; he 
sought service connection for a back disorder, an arm 
disorder and a mental condition (bipolar disorder).  The 
appellant did not raise a claim of any foot disorder until 
June 2001, when he claimed that he had had treatment in the 
military from boot camp until his release from service.  He 
said that he was experiencing swelling, pain, and recurring 
calluses of the feet.

Review of the appellant's service medical records reveals 
that his feet were normal at the time of his entrance 
examination in February 1978.  No other medical records are 
available from his first period of service; however, the 
records from his second period of service are available.  
These records reveal that the appellant sought treatment for 
a complaint of pain in the area of his malleolus on May 20, 
1983.  There was tenderness on palpation.  There was no 
crepitus.  The clinical assessment was a strain.  The 
appellant underwent a medical examination in June 1984; his 
feet were clinically described as normal.  The service 
medical records contain no complaints of, treatment for or 
diagnosis of any pathology of either foot.  The appellant 
underwent a separation examination on May 30, 1985; again his 
feet were clinically described as normal.

Review of the post-service medical evidence of record reveals 
that the appellant was hospitalized at St. Joseph's Hospital 
in September 1990.  The admission report indicates that the 
appellant denied known health problems.  Physical examination 
at the time of admission did not reveal any foot pathology 
and his lower extremities were described as within normal 
limits.  The appellant was subsequently admitted to the 
Ephraim McDowell Regional Medical Center in January 1996.  He 
was noted to have a past history of hepatitis B, 
hypertension, and alcoholic cirrhosis.  On physical 
examination, there was no evidence of an unsteady gait and 
his extremities were without difficulties.  During his 
hospitalization he was treated for an upper respiratory 
infection, but not for any complaints relating to either of 
his feet.  

Review of the appellant's VA medical records reveals that he 
was an inpatient in a VA facility from May 1996 until March 
1997; from July 1997 until August 1997; from September 1997 
until October 1997; from November 1997 until December 1997; 
from February 1998 until April 1998; and from December 1998 
until January 1999.  During all this time, in addition to VA 
outpatient treatment between July 1996 December 2003, there 
was no diagnosis of any chronic foot disorder made.  There 
are only rare complaints concerning his feet.  In May 1996, 
he had a slightly ingrown toe nail on his left fifth toe.  
The discharge note from the July 1996 to March 1997 stay 
indicates that the appellant had been treated by podiatry for 
debridement of some hard corns and reduction of an ingrown 
toenail on August 2, 1996.  In July 1997, the appellant 
complained of pain in both feet.  A January 1998 podiatry 
note indicates that the appellant was treated for debridement 
of a corn of his fifth left toe.  A June 2001 note indicates 
that the appellant's pain assessment was negative.  A March 
2002 podiatry note indicates that the appellant underwent 
debridement of ten dystrophic, cryptic and thick painful 
gryphotic nails.  The clavus of the fifth left toe and the 
bilateral heels were also debrided.  A February 2003 podiatry 
note indicates that similar treatment was accomplished.

The appellant underwent a VA general medical examination in 
January 1998.  The examiner did not find any history of a 
foot disorder and the appellant did not complain of any foot 
disorder.  On physical examination, the appellant's skin was 
normal.  All rages of motion were normal.  His posture and 
gait were normal.

The appellant is in receipt of Social Security Administration 
(SSA) disability benefits; the RO obtained the records and 
documents associated with the award of those benefits.  
Review of the SSA medical records reveals that the 
appellant's disability award was not based on any foot 
disorder.  An August 1999 medical consultation report does 
not mention any complaint of, finding of, treatment for, or 
diagnosis of, any chronic foot pathology.  The appellant 
ambulated with a normal gait.  Muscle and sensory testing 
were normal.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in or aggravated by service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  There must be medical evidence of 
a nexus relating an in-service event, disease, or injury and 
any current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is cognizant of the veteran's own statements to the 
effect that he currently experiences various foot problems 
that are related to his military service.  However, the 
evidence does not indicate that he possesses medical 
expertise.  He is not competent to render an opinion on a 
matter requiring medical expertise, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Assuming, arguendo, that the appellant did receive treatment 
for a right or left foot disorder during his first period of 
active service, there is no medical evidence of record to 
establish that this condition was other than acute and 
transitory.  The service medical records for the appellant's 
second period of service are negative for any treatment of or 
diagnosis of any chronic foot disorder.  Private medical 
records dated in 1990 do not include any mention of any foot 
disorder.  The first mention of any foot condition is found 
in the VA note of May 1996, stating that the appellant had a 
slightly ingrown toe nail on his left fifth toe.  This is 
eleven years after the appellant's separation from service.  
There is no competent medical evidence of record to establish 
an etiologic link between any toenail condition noted in 2002 
and 2003, or any fifth left toe or bilateral heel condition 
and the appellant's active service.  There is no competent 
medical evidence of any nexus between any of the appellant's 
current bilateral foot disorders and his active service.  
While it is apparent that the appellant did suffer from 
bilateral foot problems after service, the medical evidence 
of record does not establish the existence of any 
relationship between the origin and/or severity of any such 
foot condition and military service.

After consideration of the entire record, the Board finds 
that any current foot disorder is not related to the 
veteran's military service.  Therefore, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of service connection for a foot disorder.  As such, 
the evidence is insufficient to support a grant of service 
connection for any foot disorder.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim for a bilateral foot disorder.  
Because the preponderance of the evidence is against the 
service connection claim, the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claim for service connection 
for a foot disorder in a September 2001 RO letter (prior to 
the April 2002 rating decision at issue).  The January 2004 
SOC provided the appellant with the text of 38 U.S.C.A. 
§§ 5102, 5103 and 5103A and 38 C.F.R. § 3.159.  He was also 
told that he needed to ensure that all pertinent evidence was 
submitted.  He was informed as to what was required of him 
and what VA would do to assist him.  Therefore, VA has no 
outstanding duty to inform.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA inpatient outpatient medical 
records were obtained and associated with the claims file, as 
were private medical records.  The RO obtained the 
appellant's SSA medical disability records.  The appellant 
did not provide any information to VA concerning treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  

In October 2004, the appellant was informed that he could 
submit additional evidence; no more evidence was thereafter 
submitted.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  Therefore, the Board finds 
that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for foot disability, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, the veteran has 
experienced some foot problems, but there is no indication, 
except by way of unsupported allegation, that any foot 
disorder may be associated with military service.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.


ORDER

Service connection for a foot disorder is denied.




REMAND

A veteran has the right to notice of laws and regulations 
relevant to his claim for benefits and he has the right to an 
adequate statement of the reasons for the denial of his claim 
under those laws and regulations.  See 38 U.S.C.A. § 5104.

The VCAA eliminated the concept of a well-grounded claim and 
superseded the holding of Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  Section 7(b) of the VCAA states that, 
in the case of a claim for benefits finally denied as being 
not well grounded between July 14, 1999 and November 9, 2000, 
the claim can be re-adjudicated upon the request of the 
claimant or the Secretary's own motion as if the denial had 
not been made.  

In February 1998, the RO denied the appellant's claims for 
service connection for a back disorder, an arm disorder and 
bipolar disorder based on a determination that the claims 
were not well grounded.  The RO rating also found a claim for 
service connection for schizophrenia to be not well grounded, 
but it does not appear that the appellant was advised of this 
decision.  The appellant never appealed that rating decision 
and the February 1998 rating decision is therefore final with 
respect to the claim of service connection for a bipolar 
disorder.  38 C.F.R. §§ 20.302, 20.1103 (1997).  The February 
1998 rating decision, therefore, represents the last final 
action on the claim of service connection for a bipolar 
disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus the 
Board finds that that final denial of the appellant's 
December 1997 claim for service connection for a bipolar 
disorder does not meet the criteria of section 7(b).  

In November 1998, the RO adjudicated claims of service 
connection for a schizoaffective disorder and a bipolar 
disorder.  These claims were found to be not well grounded.  
Thereafter, in September 2001, the RO wrote the veteran and 
told him that it would re-adjudicate these claims anew under 
Section 7(b) of the VCAA.  However, the RO overlooked the 
prior final decision with respect to the bipolar disorder 
claim.  Consequently, further action to address the bipolar 
disorder claim as a claim to reopen should be undertaken.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  

It is clear from the record that the appellant was not the 
party to raise the claim for service connection for a 
psychiatric disorder in 2001.  It is also clear that the 
appellant was never notified of the need to submit new and 
material evidence with respect to the bipolar disorder claim, 
especially in light of the fact that the RO never considered 
the issue in terms of a claim to reopen.  The Board, however, 
is required to consider whether the appellant has submitted 
new and material evidence warranting reopening of the claim 
before the Board may consider it on the merits.  38 U.S.C.A. 
§ 5108; Barnett v. Brown, 8 Vet. App. 1 (1995).

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has indicated that when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue.  Barnett, at 
5; see Curry v. Brown, 7 Vet. App. 59, 66 (1994).  The Board 
is of the opinion that, as the appellant has had no notice as 
to the need to submit new and material evidence, further 
procedural development is required.  (Additionally, the Board 
will not act on the claim of service connection for 
disability other than a bipolar disorder because the 
development of the claim to reopen may shed more light on 
this other issue.)

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  In particular, the RO should 
notify the appellant of the information 
and evidence yet needed to substantiate a 
claim to reopen entitlement to service 
connection for a bipolar disorder and of 
what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  The 
veteran should also be told to submit any 
pertinent evidence in his possession that 
has not been previously submitted.

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for any psychiatric disorder since 
service.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claims remaining 
on appeal.  The RO should determine 
whether the additional evidence submitted 
is new and material as to the issue of 
service connection for a bipolar 
disorder.  In determining whether new and 
material evidence has been submitted, the 
RO should determine whether the evidence 
secured or presented since the last final 
decision (February 1998) is new and 
material when viewed in the context of 
all the evidence, both old and new, 
presuming the credibility of the new 
evidence.  See Evans v. Brown, 9 Vet. 
App. 273 (1996); Justus v. Principi, 3 
Vet. App. 510 (1992).  

4.  If new and material evidence has been 
submitted, the RO should reopen the claim 
and re-adjudicate it.  The re-
adjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, statutes and 
regulations.  (If any additional 
development, such as the scheduling of a 
psychiatric examination, or the obtaining 
of a medical nexus opinion, is necessary 
to adjudicate any issue, especially in 
light of any newly received treatment 
records, that development should be 
accomplished.)

5.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations (prior and 
current) considered pertinent to the 
issues remaining on appeal, including 
38 C.F.R. § 3.156.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


